Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 2-6 of Applicant’s Remarks, filed 01/14/2022, with respect to the rejections of claims 14 and 16-20 under 35 U.S.C 102 and 103 by Hayata and by various combinations of Hayata, Steffen, Shelton and Cordemans de Meulenar have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 14, and 16-20 are applied as being rejected under 35 U.S.C. 103 as being unpatentable over newly cited and applied Zhang et al PGPUBS Document US 2019/0083945 (Zhang);.
Arguments directed to rejections of method claims 1-4, 6-13 and 15 over U.S.C. 103 and 112 are persuasive and these claims are now deemed to be distinguished over all of the prior art and deemed allowable. 
Arguments directed to rejection of claims 1-4 and 6-20 over 35 U.S.C 112 are also persuasive with the exception of claim 16 over grounds of 35 U.S.C. 112 (b) and (d) resulting from the claim amendments.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, “volume a temperature of at least 18” is grammatically confusing or non-idiomatic (“volume at a temperature…”) is necessary.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 16 fail to further limit the subject matter of independent claim 14 from which they depend, claim 16 being redundant to the first clause of the body of claim 14. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al PGPUBS Document US 2019/0083945 (Zhang). Paragraph numbers of the applied PGPUBS document are identified by “[ ]” symbols. For independent claims 14 and 18, Zhang discloses a system operable for inactivation of microorganisms present in an aqueous solution (see the last sentence of [0043 “produced nanobubbles in water suspension…water treatment, purification, remediation, pathogen mitigation” and see [0007]), the system comprising: 
a gas supply or source 102 [0032, 0033] configured to produce purified carbon dioxide, i.e. “at least 10% carbon dioxide by volume” at any temperature as controlled by a controller [0033, 0035 and 0043]; and 

Zhang discloses high pressure injection air pressures of 50-60 psi being advantageous for producing nanobubbles of controlled nm size, thus differing from the claimed range of about 0.9 to 1.5 bar (up to 21 psi) and differing from the claimed bubble diameter size range, however, also teaches the system controller and a pressure regulator as operable to provide controlled pressures of as low as 69 kPa to 414 kPa, thus overlapping the claimed range of pressures [0033, 0043 and 0044]. 
It would have been obvious to one of ordinary skill in the water treatment art to determine that the Zhang system is useable, capable or operable with a ceramic membrane and injection device having a pore size and configured to produce microbubble diameter size bubbles, in view of Zhang at [0007 and 0043] when the apparatus or system is intended for water treatment combining pathogen mitigation with advanced oxidation of water being treated.
 It would have been also obvious to one of ordinary skill in the water treatment art to determine that the Zhang system controller and pressure regulator are operable to create a relatively low injected air pressure within the claimed range, since Zhang at [0044] teaches that such lower air pressures were experimentally investigated with the claimed apparatus or system.  
.
	ALLOWABLE SUBJECT MATTER
Claims 1-4 and 6-13 are now deemed allowable in view of recitation in independent claim 1 of: a method for inactivating a microorganism in an aqueous solution, comprising passing bubbles through the solution of a gas comprising at least 10% carbon dioxide at a temperature of at least 18 degrees C when the gas begins to pass through the solution, with the limitations that the solution is exposed to a pressure of about 0.9 to 1.5 bar and the bubbles having a diameter of 0.1mm to 7mm. As argued the prior art generally and particularly the formerly applied prior art, suggests carbon dioxide bubbles for such method being an order of magnitude smaller in size and being applied at very high pressures. Newly cited Zhang et al PGPUBS Document US 2019/0083945 does teach such microorganism activation with carbon dioxide microbubbles generated with a ceramic microfilter, however, teaches away from applying the bubbles in a chamber at the instantly claimed moderate pressures, again teaching bubbles only being effective for most uses at much higher pressures.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 15 would distinguish in view of recitation 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, the Siswanto publication further describes apparatus which is disclosed in the Zhang PGPUBS document.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  

Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.
	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 



JWD
02/16/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778